Citation Nr: 1233141	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-20 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence as to whether the Veteran's current psoriasis is the result of disease incurred in service is at least in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for psoriasis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service treatment records reflect that the Veteran was treated from November 1956 to December 1957 for folliculitis in the popliteal area and moderately severe tinea cruris.  He was treated with penicillin and soaking his legs.  In December 1957, his right leg was noted to be getting progressively worse, with some pus discharge.  In February 1957, it was noted that his folliculitis was returning, and he was treated with hot soaks.  At that time, it was also noted that the Veteran had had recurrent folliculitis on the back of his right leg since November 1956, which had cleared several times but kept returning, and that he had been on penicillin.  February to March 1957 service treatment records indicate further treatment for recurrent folliculitis. 

The report of the Veteran's January 1959 examination at the time of separation from service reflects a normal clinical evaluation of the skin.  No skin problems were noted or reported by the Veteran at that time.

A September 2003 VA treatment record reflects that the Veteran reported being treated for psoriasis.  He reported that the duration of his dermatitis went back 50 years, and that the diagnosis of psoriasis was made 10 years prior.  The diagnosis was psoriasis, and it was noted that the Veteran had been through many medications, and that the three that he was current on worked.  

Treatment records from the Veteran's private dermatologist indicate treatment for psoriasis from July 2003 to November 2007.  The Veteran's dermatologist, in a statement received in September 2010, stated that the Veteran had been seen as early as the 1980s, but that those records were not available.  

September 2009 through July 2011 VA treatment records also reflect treatment for psoriasis.  In September 2009, it was noted that the Veteran had long standing psoriasis and had been on chronic topical therapy.  It was noted that the skin on the Veteran's arms was deeply tanned and atrophic, and that there were irregular pink scaling patches on the trunk and legs.  

The report of an October 2010 VA examination reflects that the Veteran described getting "jungle rot" on his chest and groin regions during service in Guam in the 1950s and being told that it could have been a reaction to the green dye in the uniforms, but that the Veteran believed that the rash was the start of his psoriasis.  The Veteran stated that he also seemed to get rashes in the intervening years, and that they would come and go and seemed to be worse in the summer and with stress.  He further stated that he was diagnosed with psoriasis in the 1980s and had been treated with various creams throughout the years.  He was noted to have had erythematous lesions with sharp margins and thick, silvery scales mainly affecting the forearms, elbows, kneecaps, eyebrows, and ears.

The VA examiner opined that the Veteran's psoriasis was less likely than not caused by having jungle rot in service.  The examiner noted that the claims file, service treatment records, private treatment records, and VA treatment records were reviewed, as well as the current medical literature pertaining to etiology and pathogenesis of psoriasis.  The examiner stated that there was no medical evidence supporting contact dermatitis, such as jungle rot, as a causative factor for the development of psoriasis.  The examiner also stated that psoriasis was considered and auto-immune disorder and may be influenced by genetic factors as well, and that the innate immune system was believed to play an important role in the pathogenesis of psoriasis through the production of proinflammatory mediators and interaction with the adaptive immune system.  The examiner further stated that dendritic cells were believed to be key components of this process, which was supported by the fact that therapies that reduce the numbers of dendritic cells in skin lesions also improve psoriasis.  

The Veteran's VA treating physician, Dr. Nutt, in April 2011, stated the opinion that the Veteran's psoriasis was at least as likely as not related to the rash he had while in military service.  In June 2011, Dr. Nutt explained that his opinion was based on the premise that psoriasis is an abnormal cellular proliferation in which there is T cell activation in response to antigen stimulation.  He stated that the exact antigens were not known at that time, so that it was just as likely as not that the rash the Veteran had in service could be the antigen that caused the T cell stimulation that led to the psoriasis.  

In March 2012, a VA physician reviewed the record and noted the September 2003 VA treatment record reflecting that the duration of dermatitis went back 50 years and that the diagnosis of psoriasis had been made 10 years before.  The VA examiner stated that, based on this, it appeared that the psoriasis had been present since the early 1990s, which would show an approximate 30 year delay after discharge from service to the onset of the Veteran's psoriasis complaints.  The examiner also stated that, based on a review of the current medical literature, which included numerous medical searches to determine whether there was any specific relationship between jungle rot and the onset of specific psoriasis many years, later, the examiner could not find any specific nexus.  The examiner further stated that there were no articles in the medical literature for any reliable medical sources that specifically stated jungle rot specifically caused psoriasis.

The examiner opined that Dr. Nutt's comments about T cell activation in response to antigens as a possibility was only a possibility, and was not based on the preponderance of solid medical documentation.  The examiner stated that, based on a review of the medical literature, the examiner could not find any specific or positive relationship that was well-documented, well-grounded, or well-founded in the literature that stated this specific secondary relationship, and that, therefore, this theory was only a possibility and not well-grounded in the medical literature.  The examiner also stated that causes of psoriasis were many times either genetic or related to environmental factors, but none of the sources mentioned psoriasis as a result to jungle rot, and that there was too much medical information lacking to support this relationship as specific causation.  The examiner further stated that he had asked other medical specialists about this relationship, who also could not relate psoriasis to be caused by jungle rot, and discussed the case with the VA dermatologist, who was also not aware of any relationship between jungle rot, which in this case appeared to be a folliculitis of the right calf, and the onset of specific psoriasis many years later.  The examiner stated that, therefore, he agreed with the August 2011 VA examiner's comments and that it did not appear likely that the current diagnosis of psoriasis was related to or caused or aggravated by jungle rot in service.  

During the Veteran's August 2012 Board hearing, the Veteran testified that he first had skin problems in Guam while in service, which was a rash on his chest, hips and groin area, and that he was told that this was jungle rot, but that it cleared up temporarily.  The Veteran's wife stated that she had known the Veteran since before his period of service, and that she first noted the Veteran's skin problems about six months to a year after he came back.  She also stated that such skin problems would come and go, sometimes becoming very bad and sometimes clearing up.  The Veteran and his wife testified that his skin problems continued for the next 60 years until the present, and that they still came and went, although he now had more success treating them with medication.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim should be granted. 

The record reflects current diagnoses of and treatment for psoriasis.  It also reflects that the Veteran was treated several times in service between November 1956 and March 1957 for recurrent folliculitis in the popliteal area and moderately severe tinea cruris, including treatment with penicillin.

The competent medical evidence on the question of whether there exists a medical nexus between the Veteran's current psoriasis and his in-service skin disorder is conflicting.  Dr. Nutt, in April and June 2011, stated that the Veteran's psoriasis was at least as likely as not related to the rash he had while in military service, as psoriasis is an abnormal cellular proliferation in which there is T cell activation in response to antigen stimulation, and the exact antigens were not known at that time, so that it was just as likely as not that the rash the Veteran had in service could be the antigen that caused the T cell stimulation that led to the psoriasis.  The October 2010 VA examiner opined that the Veteran' psoriasis was less likely than not caused by having jungle rot in service, as there was no medical evidence supporting contact dermatitis, such as jungle rot, as a causative factor for the development of psoriasis.  The March 2012 VA examiner agreed that it did not appear likely that the current diagnosis of psoriasis was related to or caused or aggravated by jungle rot in service, as the current medical literature did not establish any specific relationship between jungle rot and the onset of psoriasis many years later.   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the medical evidence of record to be in relative equipoise.  The opinion of Dr. Nutt, and those of the October 2010 and March 2012 VA examiners, are all supported by plausible rationales based on the evidence of record and medical principles, and all such opinions are from professionals with appropriate medical expertise.

The Board notes that the March 2012 VA examiner specifically addressed the opinion of Dr. Nutt, and stated that Dr. Nutt's opinion was only a possibility and not based on the preponderance of solid medical documentation, and that the current medical literature did not establish any specific relationship between jungle rot and the onset of psoriasis many years later.  The VA examiner noted the September 2003 record reflecting that the duration of dermatitis went back 50 years and that the diagnosis of psoriasis had been made 10 years before and stated that, based on this, it appeared that the psoriasis had been present since the early 1990s, which would show an approximate 30 year delay after discharge from service to the onset of the Veteran's psoriasis complaints.

However, that September 2003 VA treatment record reflects that the Veteran reported that the duration of his dermatitis went back 50 years, and that the diagnosis of psoriasis was made 10 years prior.  While the Veteran may have remembered being diagnosed with psoriasis 10 years prior to the March 2012 VA examination, the record does not necessarily reflect that psoriasis had it onset 10 years prior; the Veteran's and his wife's testimony during the August 2012 Board hearing indicated that the Veteran had had essentially the same skin problems since his period of service.  

While neither the Veteran nor his wife have been shown to have the medical expertise to diagnose a specific skin disorder, both are competent to report matters within their own personal knowledge, such as the perceptible nature of the Veteran's skin problems from the time of service until the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds their testimony to be credible.  The Veteran's statements in September 2003 regarding having skin problems dating back 50 years are consistent with his August 2012 testimony; such September 2003 statements were made more than seven years before the Veteran filed his claim for service connection.  Furthermore, the Veteran's and his wife's description of the Veteran's skin disorder as recurrent, coming and going, is consistent with the nature of the Veteran's skin problems in service, which were noted to be recurrent and to have cleared several times but to have kept retuning.

Given the credible testimony of the Veteran and his wife regarding the continuity of his skin problems from the time of service, the fact that while the Veteran may have been diagnosed with psoriasis in the early 1990s, it may have had its onset earlier, and opinion of Dr. Nutt that the Veteran's psoriasis is as least as likely  as not related to his in-service skin problems and his plausible rationale for that opinion, the Board finds the evidence of record as to whether the Veteran's psoriasis was the result of disease incurred in service to be in relative equipoise. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for psoriasis have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for psoriasis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


